Name: Commission Regulation (EEC) No 445/81 of 20 February 1981 altering the export levies on starch products manufactured from rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 2 . 81 Official Journal of the European Communities No L 48/ 15 COMMISSION REGULATION (EEC) No 445/81 of 20 February 1981 altering the export levies on starch products manufactured from rice Whereas it follows from applying the provisions contained in Regulation (EEC) No 3016/80 to the prices of broken rice that the levies at present in force should be altered as shown in the Annex to this Regu ­ lation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 2 1 June 1 976 on the common organization of the market in rice ('), as last amended by the Act of accession of Greece (:), Having regard to Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (*). as last amended by the Act of accession of Greece, and in particular Article 6 (2) thereof Whereas the export levies on starch products manufac ­ tured from ..ce were fixed by Regulation (EEC) No oUie/ i-O (4 ), as last amended by Regulation ( EEC) No The export levies provided for in Article 6 (2) of Regu ­ lation (EEC) No 2742/75, fixed in the Annex to amended Regulation (EEC) No 3016/80 , are altered as shown in the table annexed to this Regulation for the products listed therein . Article 2 This Regulation shall enter into force on 21 February 1981 .J79/ 8 1 I ')- This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 February 1981 . For the Commission Poul DALSAGER IMember of the Commission (') OJ No L 166 , 25 . 6 . 1976 , p . 1 . (-) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( l OJ No L 281 , 1 . 11 . 19". p . 57 . {') Oj No L 312 , 22 . 11 . 1980 , p . 26 . o OÃ  No L 42. i 4 . 2 . 1981 , p . 5 . / \ .\ /: A to the Commission Regulation of 20 February 1981 altering the export levies on starch products manufactured from rice (t (A /fount) (XT heading Description Exuort levy No 11.08 All Rice starch 7, 2-25